PER CURIAM.
Lawrence Simpkins requests a belated appeal because he failed to receive the October 10, 2001 order denying his motion for post-conviction relief until December 11, 2001.
The State investigated the mail logs at the prison in which Simpkins is incarcerated and confirmed that Simpkins received no legal mail in October and November, 2001. Accordingly, we grant the request for the belated appeal and this opinion shall be filed with the lower tribunal and treated as the notice of appeal.
PETITION GRANTED.
HARRIS, PETERSON and GRIFFIN, JJ., concur.